Title: From James Madison to Edmund Pendleton, 31 July 1781
From: Madison, James
To: Pendleton, Edmund


Dr. Sir
Philada. July 31st. 1781.
I have the pleasure of your’s of the 23d. I congratulate you on your return to Caroline and on the safety of your estate from the ravages of the Enemy.

The mail of last week having been intercepted near Wilmington has kept back the post a day later than his usual arrival, and I have now but a few moments for the discharge of my epistolary duty. The only certain information we have lately had from Europe is that the Mediation tendered by Russia in the dispute between England & Holland has been referred by the former to the General pacification in which the mediation of the Emperor will be joined with it. As this step is not very respectful to Russia, it can only proceed from a distrust of her friendship, & their hopes of a favorable issue to the Campaign which an intercepted letter from Ld. G. Germaine shews to [be] extravagantly sanguine[.] There has been nothing from the W. Indies for several weeks. General Washington is continuing his preparations & progress agst. N. York. I shall hazard no predictions with regard to the event of them. Col. Willet we understand has lately given a decisive defeat to a party from Canada on the Frontiers of N. York.
With very sincere regard I am Dr. Sir Your obt friend & Servant.
J. Madison Junr.
